DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/657,488, application filed on 10/18/2019.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 10/18/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM et al. (US PG Pub No. 2018/0210421).

7.          With respect to claim 1, KIM teaches:
accessing a layout of an integrated circuit (IC), the layout comprising at least one cell (generating and accessing layout and layout data comprising at least one standard cell, para 6); 
determining a context group for the cell based on a layout context of the cell, the context group being associated with a timing table (patterns according or corresponding to a context group of layout features or patterns, Abstract); and 
performing a timing analysis on the layout to determine whether the layout complies with a timing constraint rule according to the timing table (see performance analysis, para 97; including performance analyzer for timing characteristics, par 97-98).

8.          With respect to claim 2, KIM teaches:
transferring a pattern of the layout to a photomask in response to determining that the layout complies with the timing constraint rule (mask is generated based on layout data, para 106; mask may be manufactured, para 106).

9.          With respect to claim 3, KIM teaches:
fabricating the IC according to the pattern of the photomask (manufacturing and forming a semiconductor device according to the mask, para 107).

10.          With respect to claim 4, KIM teaches:
wherein the layout context is formed of at least one of an active region strip, a gate strip, a dielectric region, a doping region and a conductive region (see context group including active region, para 7).

11.          With respect to claim 5, KIM teaches:
wherein determining a context group for the cell comprises determining the context group based on whether the active region strip contacts the cell (see active region and neighboring/adjacent active regions within context group, para 7-10 and 14-16).

12.          With respect to claim 6, KIM teaches:
wherein the layout comprises a gate strip in the cell and a well region overlapping the cell, and the context group is determined based on a distance between a boundary side of the well region and the gate strip (see active region and neighboring/adjacent active regions within context group, para 7-10 and 14-16).

13.          With respect to claim 7, KIM teaches:
wherein the layout further comprises an active region strip in the cell, and the context group is determined further based on a distance between a boundary side of the well region and the active region strip (see spacing, see active region and neighboring/adjacent active regions within context group, para 7-10 and 14-16).

14.          With respect to claim 8, KIM teaches:
wherein the layout comprises a first gate strip, the layout context comprises a second gate strip adjacent to the cell, and the context group is determined based on a distance between the first gate strip and the second gate strip (spacing, see active region and neighboring/adjacent active regions within context group, para 7-10 and 14-16).

15.          With respect to claim 9, KIM teaches:
providing a set of context groups with corresponding timing tables for the cell, wherein determining the context group comprises selecting the context group from the provided set of context groups (performance analysis, para 97; including performance analyzer for timing characteristics, par 97-98).

16.          With respect to claim 10, KIM teaches:
performing a training operation on a classification model to provide the set of context groups prior to selecting the set of context groups (instances selected from among the context groups, para 57).

17.          With respect to claim 11, KIM teaches:
wherein the training operation is performed based on another layout that passes a timing verification (performance analysis, para 97; including performance analyzer for timing characteristics, par 97-98).

18.          With respect to claim 12, KIM teaches:
wherein the classification model is characterized by an input layer, an output layer, at least one hidden layer, and weights of edges interconnecting nodes of the input layer, the output layer and the at least one hidden layer (see layers, and text group within target standard cell, para 48).

19.          With respect to claim 13, KIM teaches:
wherein the layout comprises an identifier indicating the identity of the determined context group (instances selected from among the context groups, para 57).

20.          With respect to claim 14, KIM teaches:
determining a delay value from the timing table for the cell based on context parameters of the timing table (performance analysis, para 97; including performance analyzer for timing characteristics, par 97-98).

21.          With respect to claim 15, KIM teaches:
performing a placing-and-routing operation on the layout prior to accessing the layout (see place and route operation, para 38).

22.          With respect to claim 16, KIM teaches:
when executed by the one or more processors, cause the system to: 
access a layout of an integrated circuit (IC), the layout comprising a cell (generating and accessing layout and layout data comprising at least one standard cell, para 6); 
determine a context group for the cell based on a layout context of the cell, the context group being associated with a timing table (patterns according or corresponding to a context group of layout features or patterns, Abstract); and 
perform a timing analysis on the layout to determine whether the layout complies with a timing constraint rule according to the timing table (see performance analysis, para 97; including performance analyzer for timing characteristics, par 97-98).

23.          With respect to claim 17, KIM teaches:
 wherein the instructions which, when executed by the one or more processors, further cause the system to perform a context grouping operation on the cell based on the layout context, a group number of a plurality of groups and a set of timing tables corresponding to the groups (patterns according or corresponding to a context group of layout features or patterns, Abstract; performance analysis, para 97; including performance analyzer for timing characteristics, par 97-98).

24.          With respect to claim 18, KIM teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to perform a training operation to provide the set of timing tables based on the group number and another layout context including the cell (patterns according or corresponding to a context group of layout features or patterns, Abstract; performance analysis, para 97; including performance analyzer for timing characteristics, par 97-98).

25.          With respect to claim 19, KIM teaches:
wherein the timing analysis is performed subsequent to a synthesis operation and prior to a placement and routing operation (see place and route operation, para 38).

26.          With respect to claim 20, KIM teaches:
instructions which, when executed by a processor, perform the steps of: 
accessing a layout of an integrated circuit (IC), the layout comprising a cell (generating and accessing layout and layout data comprising at least one standard cell, para 6); 
determining a context group for the cell based on a layout context of the cell, the context group being associated with a timing table (patterns according or corresponding to a context group of layout features or patterns, Abstract); and 
performing a timing analysis on the layout to determine whether the layout complies with a timing constraint rule according to the timing table (see performance analysis, para 97; including performance analyzer for timing characteristics, par 97-98).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851